Citation Nr: 0710327	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-37 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to December 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The RO last denied service connection for paranoid 
schizophrenia in January 2003.  The veteran was notified of 
the January 2003 decision and did not appeal.

2.  Since the January 2003 decision, evidence which relates 
to a previously unestablished fact necessary to establish the 
claim and which raises a reasonable possibility of 
substantiating the claim has not been submitted.

 
CONCLUSIONS OF LAW

1.  The January 2003 RO decision denying service connection 
for paranoid schizophrenia is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been received; the 
claim for service connection for paranoid schizophrenia is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The current appeal stems from a February 2005 RO decision 
denying the benefits sought.  The RO found that new and 
material evidence has been received to reopen the claim and 
the RO denied the claim on its merits.  However, the Board 
must make a de novo determination about whether new and 
material evidence has been received to reopen.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  If the Board finds that new 
and material evidence has not been received, the Board may 
not reach the merits of the claim.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

The claim has been denied a number of times.  The first 
denial was in April 1983.  At that time, service medical 
records showed a diagnosis of sexual deviation.  
Schizophrenia was not diagnosed and was not found when the 
veteran was examined in service just before separation in 
December 1964.  No treatment for or diagnosis of 
schizophrenia was shown until 1974.  In the April 1983 
decision, the RO stated that there was no diagnosis of a 
nervous disorder in service.  Treatment for schizophrenia was 
shown in 1974 and 1975, but there was no diagnosis of 
schizophrenia in service or within one year of service 
discharge.  An August 1986 treatment record considered at the 
time of a September 1986 RO decision indicated treatment at 
that facility since 1975 and a reported onset date of 1969.

The last prior final decision by the RO was in January 2003, 
when the RO found that treatment reports that had been 
received did not constitute new and material evidence.  The 
RO indicated that they were not material to the issue of 
service connection because they did not show that the 
veteran's schizophrenia began or was aggravated in service or 
that it was diagnosed within a year of service separation.  

Essentially, at the time of the January 2003 decision, there 
was evidence that the veteran had current schizophrenia 
disability, but there was no competent medical evidence 
showing that it was related to service or that it was 
manifest to a degree of 10 percent within one year of service 
separation.  The veteran was notified of the January 2003 RO 
decision at that time and did not appeal it and it is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In order to reopen, new and material evidence must be 
received.  38 U.S.C.A. § 5108.  The application to reopen was 
received in 2004.  Under the applicable version of 
38 C.F.R. § 3.156, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
Essentially, therefore, to reopen the claim, the veteran must 
submit competent medical evidence of schizophrenia in 
service, related to service, or manifest to a degree of 10 
percent within one year of service separation.  No such 
evidence has been submitted.

Recent medical records which have been submitted showing 
diagnoses of paranoid schizophrenia are not new and material 
evidence.  They do not indicate that it was manifest in or is 
related to service, or that it was manifest to a degree of 10 
percent within one year of separation.  

Lay statements have been submitted, including the veteran's 
July 2004 statement and his March 2006 hearing testimony.  
The lay statements contain reports of events and of a 
diagnosis of schizophrenia in service, and reports of 
symptoms in and continuing after service, but the lay 
statements are not competent to show that schizophrenia was 
manifest in service, is related to service, or was manifest 
to a degree of 10 percent within one year of service 
separation, since they are lay statements.  Laypersons are 
not competent to render medical diagnoses or indicate medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the 
lay statements are not material.  38 C.F.R. § 3.156.

No evidence having a reasonable possibility of substantiating 
the claim has been submitted.  Accordingly, the claim may not 
be reopened and remains denied.  38 U.S.C.A. §§ 5108, 7105; 
Manio.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a July 2004 letter, 
the RO gave the requisite notification, including the notice 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006), in new 
and material evidence cases.  Moreover, the claimant was 
given the text of 38 C.F.R. § 3.159, concerning the 
respective duties, in the statement of the case.  Adequate 
notice preceded the adjudication.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Any deficiencies in VA's duties to notify the 
claimant concerning effective date or degree of disability 
are harmless, as service connection has been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, service medical records, post-service 
VA and private medical records, and lay statements have been 
obtained.  Since new and material evidence has not been 
received, 38 C.F.R. § 3.159 does not require an examination 
or medical opinion.  38 C.F.R. § 3.159(c).  VA has satisfied 
its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

The claim for service connection for paranoid schizophrenia 
is not reopened.  The appeal is denied.


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


